DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 12/03/2020 which has been entered. Claims 1, 11 and 16 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 11 and 16 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anisimov et al (2006/0209797 A1) in view of Bennington et al (2007/0136731 A1), and further in view of Billman (8,638,925 B1).
As per Claim 1, Anisimov teaches a system, comprising: a communication interface configured to receive a communication comprising a work item from a customer (Figure 4 – References 19  23, 25, 87 and 90; Page 5, Paragraph [0063] and [0064]); a router configured to route the communication to a selected agent of an agent pool (Figure 4 – References 29; Figure 20 – References 2002 and 2003; Page 5, Paragraph [0065] and [0068]; Page 18, Paragraphs [0206] and [0210]).

Anisimov also teaches a processor configured to: identify an optimal agent from the agent pool to process the work item (Figure 5 – Reference 95; Page 6, Paragraph [0075]; Page 14, Paragraph [0163] and [0164]). (Note: In paragraph [0075], Anisimov describes a CTI processor/T-Server that monitors and controls routing activity with the call center through routing rule execution)
(Note: In paragraph [0163], Anisimov describes the system determining the call may require handling by a specific agent [i.e. optimal agent] who is busy at the time of the call. An intelligent routine executes in conjunction with the current routine [i.e. call on hold waiting for the busy agent] and runs in parallel with the call waiting to be connected to the optimal agent. Anisimov describes a circumstance where there is a rule indicating a second look up of all qualified agents and the routing of the call to a best qualified agent [i.e. sub-optimal agent])
Anisimov continues to teach upon determining the wait time is greater than a previously determined threshold wait time, identify a first suboptimal agent from the agent pool qualified to process the first subtask, signal the router to route the communication to the first suboptimal agent while enqueuing the communication into a queue for the optimal agent (Figure 14 – Reference 1418; Page 14, Paragraphs [0163] and [0164]; Page 15, Paragraphs [0174] and [0175]).

(Note: In paragraphs [0174] and [0175], Anisimov provides a sample rule using a date and time as a first strategy.  The rule also specifies a timeout parameter [i.e. previously determined threshold wait time – e.g. 30 seconds] that when exceeded causes the interaction to be routed to a default target [unspecified in this example although three targets are shown in the rule])
Anisimov does not teach determining a plurality of subtasks comprising the work item; wherein the optimal agent has the skills to process each of the plurality of subtasks; and identifying a first subtask from the plurality of subtasks. However, Bennington teaches determining a plurality of subtasks comprising the work item (Figure 2 – Reference 212; Page 2, Paragraph [0026]); wherein the optimal agent has the skills to process each of the plurality of subtasks (Figure 2 – Reference 230 and 236; Page 2, Paragraphs [0027] and [0028]); and identifying a first subtask from the plurality of subtasks (Figure 4 – Reference 470; Page 7, Paragraphs [0068] – [0072]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Anisimov with the system as taught by Bennington to provide call center administrators with a flexible tool that enables customization of routing strategies based upon evolving call center conditions reducing the amount of time callers spend on hold in an effort to improve customer satisfaction.

However, Billman teaches identifying a wait time for the optimal agent (Figure 3 – Reference 330 and 340; Column 4, Lines 24-52; Column 12, Lines 17-38); and upon receiving a signal that indicates the first subtask has been completed and the optimal agent is unavailable, automatically re-evaluating the agent pool to identify a different optimal agent to process the work item (Figure 4 – Reference 440 and 450; Column 13, Line 60 – Column 14, Line 14).
(Note: In Column 4, Lines 24-52 and Column 12, Lines 17-38; Billman describes determining agent availability as well as the calculation of individual agent wait times within a call center. In Column 13, Line 60 – Column 14, Line 14; Billman describes determining skills necessary for handling customer requests. As recited above, each work item is made up of some number of subtasks. Billman describes that a priority ranking of agent profiles that meet submitted criteria where a priority of agents are returned based on fit)
(Note: In a circumstance where a subtask of a work item has been completed and there are additional subtasks needing to be completed; it would be obvious to repeat the process used to complete the completed subtask. Repeating the process shown in Figure 4 would start at step 440 where the system determine a/an agent(s) [optimal/sub-optimal agent/some combination of] that match the task/subtask requirement; and upon locating an available agent establish an active communication between the requestor and the agent as shown in step 470)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Anisimov and Bennington with the system as 
As per Claims 2, 12 and 17, the combination of Anisimov, Bennington and Billman teaches wherein the processor is further configured to receive a signal that indicates the first subtask has been completed and the optimal agent is available and, in response to receiving the signal, add the optimal agent to the communication (Column 14, Lines 32-35). (Note: In Column 14, Lines 32-35; Billmad dscribes a user electing to speak with more than one agent in a call for assistance [i.e. optimal and sub-optimal agent] when each of the identified agents are available to participate [adding of additional agents to a call])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Anisimov and Bennington with the system and method taught by Billman to implement a routing strategy that allows routing of a communication to an interim agent when the wait time to be connected to a specialist is too high to reduce the potential of call abandonment and improve the chances of customer retention.
As per Claims 3, 14 and 19, the combination of Anisimov, Bennington and Billman teaches wherein the processor is further configured to: identify a second suboptimal agent from the agent pool qualified to process a second subtask of the plurality of subtasks; and signal the router to cause the communication to be joined by the second suboptimal agent as described in Claim 1. 
(Note: Anisimov describes an intelligent routine executes in conjunction with the current routine [i.e. call on hold waiting for the busy agent] and runs in parallel with the call waiting to be connected to the optimal agent. Anisimov describes a circumstance where there is a rule 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Anisimov and Bennington with the system and method taught by Billman to implement a routing strategy that allows routing of a communication to an interim agent when the wait time to be connected to a specialist is too high to reduce the potential of call abandonment and improve the chances of customer retention.
As per Claims 4 and 15, the combination of Anisimov, Bennington and Billman teaches wherein the processor is further configured to signal the router to cause the communication to be joined by the second suboptimal agent upon receiving a signal indicating the first subtask is complete without receiving a signal that the optimal agent is available as described in Claims 1 and 3 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Anisimov and Bennington with the system and method taught by Billman to implement a routing strategy that allows routing of a communication to an interim agent when the wait time to be connected to a specialist is too high to reduce the potential of call abandonment and improve the chances of customer retention.
As per Claim 11, the combination of Anisimov, Bennington and Billman teaches a method as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Anisimov and Bennington with the system and method as taught by Billman to implement a 
As per Claim 16, the combination of Anisimov, Bennington and Billman teaches means for routing a communication to an agent of a contact center as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Anisimov and Bennington with the system and method as taught by Billman to implement a routing strategy that allows routing of a communication to an interim agent when the wait time to be connected to a specialist is too high to reduce the potential of call abandonment and improve the chances of customer retention.

Claims 5, 6, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anisimov et al (2006/0209797 A1) in view of Bennington et al (2007/0136731 A1), and further in view of Billman (8,638,925 B1) as applied to Claims 3, 12 and 17 above, and further in view of Milstein et al (2015/0281454 A1).
As per Claims 5, 13 and 18, the combination of Anisimov, Bennington and Billman teaches the system and method of Claims 3, 12 and 17; but does not teach wherein the router is configured to place the second suboptimal agent into a sidebar communication with the first suboptimal agent whereby the customer is excluded from communications from the second suboptimal agent.
However, Milstein does teach wherein the router is configured to place the second suboptimal agent into a sidebar communication with the first suboptimal agent whereby the customer is excluded from communications from the second suboptimal agent (Page 4, 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Anisimov, Bennington and Billman with the system and method as taught by Milstein to enable agents to assist a caller to the extent that the agent is capable and then connect the caller to a subject matter expert to resolve the callers problem.
As per Claim 6, the combination of Anisimov, Bennington, Billman and Milstein teaches wherein the router is configured to place the optimal agent into a sidebar communication with the first suboptimal agent whereby the customer is excluded from communications from the optimal agent. (Note: Milstein describes expert consultation [optimal agent] and the user of whisper conversations between agents enables the sidebar conversation as described in Claim 5 above)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Anisimov, Bennington and Billman with the system as taught by Milstein to enable agents to assist a caller to the extent that the agent is capable and then connect the caller to a subject matter expert to resolve the callers problem.
As per Claim 20, the combination of Anisimov, Bennington, Das and Billman teaches wherein the second suboptimal agent is added to the communication comprising a side-bar communication with the first suboptimal agent and the customer is unable to receive the communications from the second suboptimal agent as described in Claims 4 and 13 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Anisimov, Bennington and .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anisimov et al (2006/0209797 A1) in view of Bennington et al (2007/0136731 A1), and further in view of Billman (8,638,925 B1) as applied to Claim 1 above, and further in view of Inamdar (2006/0093124 A1).
As per Claim 7, the combination of Anisimov, Bennington and Billman teaches the system of Claim 1; but does not teach wherein the processor is further configured to receive a signal from the first suboptimal agent indicating a desire to keep the communication and signal the router to de-queue the work item from the queue of the optimal agent. However, Inamdar does teach wherein the processor is further configured to receive a signal from the first suboptimal agent indicating a desire to keep the communication and signal the router to de-queue the work item from the queue of the optimal agent (Page 2, Paragraph [0018]).
(Note: In paragraph [0018], Inamdar describes the determination of an agent to handle a work item and the work item being moved from the work item queue [unassigned to an optional agent] to a matched item queue [waiting for an optimal agent to become available]. The matched item may be removed from the matched item queue in response to receiving a request from an agent [sub-optimal agent])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Anisimov, Bennington and Billman with the system as taught by Inamdar to enable a sub-optimal agent to make a determination as to whether the attention of an optimal agent in needed; and if the sub-optimal agent is capable of addressing .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anisimov et al (2006/0209797 A1) in view of Bennington et al (2007/0136731 A1), and further in view of Billman (8,638,925 B1) as applied to Claim 3  above, and further in view of Agarwal (10,192,179 B1).
As per Claim 8, the combination of Anisimov, Bennington and Billman teaches the system of Claim 3; but does not teach wherein the processor is further configured to receive a signal from the first suboptimal agent indicating a newly discovered third subtask and, in response to receiving the signal, identify the second suboptimal agent to process the work item and the third subtask.
However, Agarwal does teach wherein the processor is further configured to receive a signal from the first suboptimal agent indicating a newly discovered third subtask and, in response to receiving the signal, identify the second optimal agent to process the work item and the third subtask (Column 9, Lines 29-59). (Note: Agarwal describes the identification of a new subtask that the agent currently servicing the agent cannot complete. The sub-optimal agent identifies a second sub-optimal agent to complete the newly discovered third task)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Anisimov, Bennington and Billman with the system as taught by Agarwal to allow an agent to identify a deficiency the agent is unable to resolve and enable the agent to identify personnel better suited to resolve the customer issue; thereby providing a satisfactory result for the customer and generating revenue for the enterprise.

(Note: Das describes comparing expected waiting time [EWT] to a threshold to determine whether to queue a communication for an optimal agent. If the EWT is too high then the next optimal agent is found and the check is performed. It would be obvious to repeat the process if the constraint is still true. Once an agent with an acceptable wait time is found the communication may be enqueued)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Anisimov, Bennington and Billman with the system as taught by Agarwal to allow an agent to identify a deficiency the agent is unable to resolve and enable the agent to identify personnel better suited to resolve the customer issue; thereby providing a satisfactory result for the customer and generating revenue for the enterprise.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anisimov et al (2006/0209797 A1) in view of Bennington et al (2007/0136731 A1), and further in view of Billman (8,638,925 B1) as applied to Claim 9 above, and further in view of Milstein et al (2015/0281454 A1) and Agarwal (10,192,179 B1).
As per Claim 10, the combination of Anisimov, Bennington, Billman and Agarwal teaches the system of Claim 9; but does not teach wherein the processor is further configured to receive a signal indicating the third suboptimal agent is available and signal the router to connect 
However, Milstein does teach wherein the processor is further configured to receive a signal indicating the third suboptimal agent is available and signal the router to connect the third suboptimal agent into the communication configured to allow communications from the third suboptimal agent to be received by at least the first suboptimal agent (Page 2, Paragraphs [0019], [0021] and [0022]; Page 4, Paragraph [0038]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Anisimov, Bennington, Billman and Agarwal with the system as taught by Milstein to enable agents to assist a caller to the extent that the agent is capable and then connect the caller to a subject matter expert to resolve the callers problem.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doyle et al (6,424,709 b1), Daye et al (2011/0096919 A1), Knott et al (2004/0174980 A1), Chen et al (2008/0260138 A1), Walker et al (2002/0067823 A1), Stenlund (6,130,942), Teitelman et al (2013/0129071 A1), Stolyar et al (2010/0266116 A1), Kumar et al (9,148,512 B1) and Tisdale (2009/0043634 A1). Each of these references describes systems and methods for handling communications within a call center.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KHARYE POPE/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652